pMcDONALD, J.,
Concurring.
I completely agree with the opinion of the majority finding that the UM rejection form was invalid and, therefore, National’s insurance policy provided UM coverage at the time of the accident. However, while the Freeman’s were billed for and paid the premium for liability coverage they have paid nothing for the UM coverage that we are now providing to them. Had they accepted UM coverage at the time they purchased the policy they would have been charged a premium for it. They have paid no such premium, but have been provided with the coverage. Therefore, I would reduce the amount of the award by the *284amount of premiums that were due for UM coverage from the date of the policy’s inception until the date of the accident.